Dismissed and Memorandum Opinion filed November 13, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00287-CV

    RICHARD ALAN HAASE AND AUDREY LOIS HAASE, Appellants
                                        V.
              SANTANDER CONSUMER USA, INC., Appellee

                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCV-197259

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed January 10, 2014. The notice of
appeal was filed April 14, 2014. To date, our records show that appellants have not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Tex. Gov’t Code Ann. § 51.207.
      On July 3, 2014, this court denied appellants’ motion to proceed as indigent
and ordered appellants to pay the appellate filing fee on or before July 18, 2014, or
the appeal would be dismissed. On July 16, 2014, appellants notified this court of
their intent to file a petition for writ of mandamus in the Texas Supreme Court
challenging this court’s decision on indigence. At appellants’ request this court
abated the appeal for a period of 60 days. No petition for writ of mandamus was
filed during the abatement period. Appellants have not paid the appellate filing fee.
Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.




                                         2